DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin (WO 2020/112874) as evidenced by Mitchell (Polymer Letters 1, 285, 1963, pg. 921-923).  Note:  WO 2020/112874 is available under 102(a)(1) as the priority document has not been translated into English.  Should the applicant provide a translation that shows support for the claimed subject matter, the document is still prior art under 102(a)(2).
Considering Claims 1 and 2:  Lin teaches a rubber composition for an inner liner (¶0001) comprising 90 phr of butyl rubber and 2 to 10 phr of a polybutadiene having a cis (1,4) content of greater than 95% (a 1,2-vinyl of less than 5%) (Table 1; ¶0054-57).  Mitchell shows that a polybutadiene having a cis content of greater than 95% is liquid at room temperature (Table 1).
Considering Claims 5 and 6:  Lin teaches a tire comprising an innerliner made from the rubber composition (¶0001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinreich (DE 102008004952).  Note:  A machine translation is being used for DE 102008004952.
Considering Claim 1:  Weinreich teaches a rubber composition for an innerliner (Claim 45) comprising 5 to 50 phr of a liquid polybutadiene (¶0019) comprising greater than 70% of 1,4-cis double bonds/less than 30% of 1,2-vinyl double bonds (¶0020).
	The amount of liquid polybutadiene in Weinreich overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would have been obvious to a person having ordinary skill in the art to have selected an amount of liquid polybutadiene within the overlapping portion of the claimed range, and the motivation to do so would have been, as Weinreich suggests, to reduce the viscosity of the mixture (¶0021).
Considering Claim 3:  Weinreich teaches the polybutadiene as having a molecular weight of 2500 to 9,000 g/mol (¶0019).
Considering Claims 5 and 7:  Weinreich teaches an innerliner made from the composition (Claim 45).
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinreich (DE 102008004952) as applied to claim 1 above, and further in view of Custodero et al. (US 2014/0343216).
Considering Claim 2:  Weinreich teaches a rubber composition for a tire innerliner as set forth above.  Weinreich teaches that the rubber composition comprises 30 to 100 phr of a solid diene rubber that can be a butyl or halobutyl rubber (¶0014).
	Weinreich does not teach the use of butyl or halobutyl rubber with sufficient specificity.  However, Custodero et al. teaches that butyl rubber is the common rubber used in innerliner compositions (¶0008).  Weinreich and Custodero et al. are analogous art as they are concerned with the same field of endeavor, namely tire innerliners.  It would have been obvious to a person having ordinary skill in the art to have selected butyl rubber from the disclosed list for the innerliner of Weinreich, and the motivation to do so would have been, as Custodero et al. suggests, to provide airtightness to the innerliner (¶0008).
Considering Claim 4:  Weinreich teaches the polybutadiene as having a molecular weight of 2500 to 9,000 g/mol (¶0019).
Considering Claim 6:  Weinreich teaches an innerliner made from the composition (Claim 45).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767